 


 HR 3614 ENR: Airport and Airway Extension Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 3614 
 
AN ACT 
To amend title 49, United States Code, to extend authorizations for the airport improvement program, to amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Airport and Airway Extension Act of 2015.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Airport and Airway Programs 
Sec. 101. Extension of airport improvement program. 
Sec. 102. Extension of expiring authorities. 
Sec. 103. Federal Aviation Administration operations. 
Sec. 104. Air navigation facilities and equipment. 
Sec. 105. Research, engineering, and development. 
Sec. 106. Funding for aviation programs. 
Sec. 107. Essential air service. 
Title II—Revenue Provisions 
Sec. 201. Expenditure authority from Airport and Airway Trust Fund. 
Sec. 202. Extension of taxes funding Airport and Airway Trust Fund.   
IAirport and Airway Programs 
101.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103(a) of title 49, United States Code, is amended by striking the period at the end and inserting and $1,675,000,000 for the period beginning on October 1, 2015, and ending on March 31, 2016..  (2)Obligation of amountsSubject to limitations specified in advance in appropriation Acts, sums made available pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2016, and shall remain available until expended.  
(3)Program implementationFor purposes of calculating funding apportionments and meeting other requirements under sections 47114, 47115, 47116, and 47117 of title 49, United States Code, for the period beginning on October 1, 2015, and ending on March 31, 2016, the Administrator of the Federal Aviation Administration shall— (A)first calculate such funding apportionments on an annualized basis as if the total amount available under section 48103 of such title for fiscal year 2016 were $3,350,000,000; and  
(B)then reduce by 50 percent— (i)all funding apportionments calculated under subparagraph (A); and  
(ii)amounts available pursuant to sections 47117(b) and 47117(f)(2) of such title.  (b)Project grant authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking September 30, 2015, and inserting March 31, 2016,.  
102.Extension of expiring authorities 
(a)Section 47107(r)(3) of title 49, United States Code, is amended by striking October 1, 2015 and inserting April 1, 2016.  (b)Section 47115(j) of title 49, United States Code, is amended by inserting and for the period beginning on October 1, 2015, and ending on March 31, 2016 after fiscal years 2012 through 2015.  
(c)Section 47124(b)(3)(E) of title 49, United States Code, is amended by inserting and not more than $5,175,000 for the period beginning on October 1, 2015, and ending on March 31, 2016, after fiscal years 2012 through 2015.  (d)Section 47141(f) of title 49, United States Code, is amended by striking September 30, 2015 and inserting March 31, 2016.  
(e)Section 50905(c)(3) of title 51, United States Code, is amended by striking October 1, 2015, and inserting April 1, 2016,.  (f)Section 186(d) of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended by inserting and for the period beginning on October 1, 2015, and ending on March 31, 2016, after fiscal years 2012 through 2015.  
(g)Section 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking September 30, 2015 and inserting March 31, 2016.  (h)Section 140(c)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note) is amended by striking fiscal years 2013 through 2015, and inserting fiscal years 2013 through 2016,.  
(i)Section 411(h) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended by striking September 30, 2015 and inserting March 31, 2016.  (j)Section 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking September 30, 2015 and inserting March 31, 2016.  
103.Federal Aviation Administration operationsSection 106(k) of title 49, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (C) by striking and at the end;  (B)in subparagraph (D) by striking the period at the end and inserting ; and; and  
(C)by inserting after subparagraph (D) the following:  (E)$4,870,350,000 for the period beginning on October 1, 2015, and ending on March 31, 2016.; and  
(2)in paragraph (3) by inserting and for the period beginning on October 1, 2015, and ending on March 31, 2016 after fiscal years 2012 through 2015.  104.Air navigation facilities and equipmentSection 48101(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)$1,300,000,000 for the period beginning on October 1, 2015, and ending on March 31, 2016..  105.Research, engineering, and developmentSection 48102(a) of title 49, United States Code, is amended— 
(1)in paragraph (7) by striking and at the end;  (2)in paragraph (8) by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following:  (9)$78,375,000 for the period beginning on October 1, 2015, and ending on March 31, 2016..  
106.Funding for aviation programs 
(a)In generalSection 48114 of title 49, United States Code, is amended— (1)in subsection (a)(2) by striking 2015 and inserting 2016; and  
(2)in subsection (c)(2) by striking 2015 and inserting 2016.  (b)Compliance with funding requirementsThe budget authority authorized in this Act, including the amendments made by this Act, shall be deemed to satisfy the requirements of subsections (a)(1)(B) and (a)(2) of section 48114 of title 49, United States Code, for the period beginning on October 1, 2015, and ending on March 31, 2016.  
107.Essential air serviceSection 41742(a) of title 49, United States Code, is amended by striking and $93,000,000 for fiscal year 2015 and inserting $93,000,000 for fiscal year 2015, and $77,500,000 for the period beginning on October 1, 2015, and ending on March 31, 2016,.  IIRevenue Provisions 201.Expenditure authority from Airport and Airway Trust Fund (a)In generalSection 9502(d)(1) of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2015 in the matter preceding subparagraph (A) and inserting April 1, 2016, and  (2)by striking the semicolon at the end of subparagraph (A) and inserting or the Airport and Airway Extension Act of 2015;.  
(b)Conforming amendmentSection 9502(e)(2) of such Code is amended by striking October 1, 2015 and inserting April 1, 2016.  202.Extension of taxes funding Airport and Airway Trust Fund (a)Fuel taxesSection 4081(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking September 30, 2015 and inserting March 31, 2016.  
(b)Ticket taxes 
(1)PersonsSection 4261(k)(1)(A)(ii) of such Code is amended by striking September 30, 2015 and inserting March 31, 2016.  (2)PropertySection 4271(d)(1)(A)(ii) of such Code is amended by striking September 30, 2015 and inserting March 31, 2016.  
(c)Fractional ownership programs 
(1)Treatment as non-commercial aviationSection 4083(b) of such Code is amended by striking October 1, 2015 and inserting April 1, 2016.  (2)Exemption from ticket taxesSection 4261(j) of such Code is amended by striking September 30, 2015 and inserting March 31, 2016.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
